IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00275-CR

NAPOLEON R. FREEMAN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 77th District Court
                             Limestone County, Texas
                              Trial Court No. 10151-A


                           MEMORANDUM OPINION


       Napoleon R. Freeman appeals from a plea-bargained judgment revoking

community supervision for the state-jail felony offense of delivery of marijuana. The

Clerk of this Court warned Freeman that because the trial court noted on the

certification of defendant’s right of appeal that he had no right of appeal and he had

signed a waiver of his right to appeal, the Court might dismiss the appeal unless, within

21 days, a response was filed showing grounds for continuing the appeal. See TEX. R.

APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
       Freeman has not responded to the Clerk’s warning. This appeal is dismissed.

See Chavez, 183 S.W.3d at 680; Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006,

no pet.).


                                               PER CURIAM

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed September 17, 2008
Do not publish
[CR25]




Freeman v. State                                                                  Page 2